 


114 HR 2506 RH: Seniors’ Health Care Plan Protection Act of 2015
U.S. House of Representatives
2015-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 114
114th CONGRESS 1st Session 
H. R. 2506
[Report No. 114–158, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 21, 2015 
Mr. Buchanan (for himself, Mrs. Blackburn, and Mr. Rangel) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

June 16, 2015
Additional sponsors: Ms. Sinema, Mr. DesJarlais, and Mr. Murphy of Florida


June 16, 2015
Reported from the Committee on Ways and Means with an amendment
Strike out all after the enacting clause and insert the part printed in italic 


June 16, 2015
The Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on May 21, 2015




A BILL 
To amend title XVIII of the Social Security Act to delay the authority to terminate Medicare Advantage contracts for MA plans failing to achieve minimum quality ratings. 
 

1.Short titleThis Act may be cited as the Seniors’ Health Care Plan Protection Act of 2015. 2.Delay in authority To terminate contracts for Medicare Advantage plans failing To achieve minimum quality ratings (a)FindingsConsistent with the studies provided under the IMPACT Act of 2014 (Public Law 113–185), it is the intent of Congress—
(1)to continue to study and request input on the effects of socioeconomic status and dual-eligible populations on the Medicare Advantage STARS rating system before reforming such system with the input of stakeholders; and (2)pending the results of such studies and input, to provide for a temporary delay in authority of the Centers for Medicare & Medicaid Services (CMS) to terminate Medicare Advantage plan contracts solely on the basis of performance of plans under the STARS rating system.
(b)Delay in MA contract termination authority for plans failing To achieve minimum quality ratingsSection 1857(h) of the Social Security Act (42 U.S.C. 1395w–27(h)) is amended by adding at the end the following new paragraph:  (3)Delay in contract termination authority for plans failing to achieve minimum quality ratingThe Secretary may not terminate a contract under this section with respect to the offering of an MA plan by a Medicare Advantage organization solely because the MA plan has failed to achieve a minimum quality rating under the 5-star rating system established under section 1853(o) during the period beginning on the date of the enactment of this paragraph and through the end of plan year 2018..
 

June 16, 2015
Reported from the Committee on Ways and Means with an amendment
June 16, 2015
The Committee on Energy and Commerce discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
